f.'-

U.u.
IN THE UNITED sTATEs DISTRICT coURT FOR 55

THE soUTHERN DISTRICT oF GEORGIA m F
sAvANNAH DIvIsIoN r¢!ul»?f`:‘»,f 28 PH 2: j2

 

JAMES LEWIS WARD, CLE

r
SUJNSTOFGA.
Plaintiff,

V. CASE NO. CV418~119
JOHN T. WILCHER, Sheriff;
COMMANDER COUNIBAN; MAJOR
TILLMAN; CAPTAIN BRYANT;
CAPTAIN YORK; MR. ODELL; and
MELISSA KOHNE;

Defendants.

V~_,¢V-._/V~._/\~_/-._r\_¢-_.I-_¢V-_,V

 

ORDER

Before the Court is the Magistrate Judge's Report and
Recommendation. (Doc. 8.) ln the Report and Recommendation,
Magistrate Judge Graham recommends dismissal of Plaintiff’s
classification clainl and clainl for' money damages for the
allegedly unconstitutional conditions of confinement. (ld;
at 9.) The report and recommendation informed Plaintiff
that he may file an amended complaint to seek nominal
damages arising from the allegedly unconstitutional
conditions of confinement. (ld;_ at 9-10). Plaintiff was
advised that the failure to file an amended complaint
within thirty days of service of the report and
recommendation would result in a recommendation of

dismissal. (Id. at lO.) The report and recommendation also

instructed that, within fourteen days of service, any party
may file written objections to the report and
recommendation and that the failure to file objections
would result in a waiver of rights on appeal. (§d; at ll-
12.)

The report and recommendation was mailed to Plaintiff
on October 17, 2018, and November 7, 2018. (Doc. 9; Doc.
lO.) On October 25, 2018, and November 19, 2018,
respectively, the mailed copies of the report and
recommendation were returned to the office of the Clerk of
the Southern District of Georgia as undeliverable. (ld;)
The envelope for the November 7, 2018 mailing was returned
with a notation that read “[n]o longer at this location.”
(Doc. lO.) Plaintiff has not notified the Court of a change
of address or a transfer. According to this Court’s local
rules, Plaintiff has the burden of notifying the Court of
any change of address. §§§ S.D. Ga. L.R. ll.l (“Each
attorney and pro se litigant has a continuing obligation to
apprise the Court of any address change.”). His failure to
do so suggests that Plaintiff no longer wishes to pursue
his claim. This Court has “the inherit authority to manage
its own docket ‘so as to achieve the orderly and

expeditious disposition of cases.' ” Equity Lifestyle

 

Props., Inc. v. Fla. Mowing & Landscape Serv., Inc., 556

 

F.Bd 1232, 1240 (1lth Cir. 2009) (quoting Chambers v.
NASCO, Inc., 501 U.S. 32, 43, 111 S. Ct. 2123, 2132
(1991)). Accordingly, the Court has the authority to
dismiss an action, with or without prejudice, for want of
prosecution. S.D. Ga. L.R. 41.1.

Given that this Court accepts the reasoning of the
report and recommendation, and Plaintiff has failed to
maintain contact with the Clerk or the Court, devoting
further time and resources to Plaintiff’s case at this time
is inappropriate. Accordingly, after a careful review of
the record, the report and recommendation is ADOPTED as the
Court’s opinion in this case. As a result, Plaintiff's
complaint is DISMISSED WITHOUT PREJUDICE. The Clerk of
Court is DIRECTED to close this case.

dd
SO ORDERED this ¥§éa- day of November 2018.

é/Prr

WILLIAM T. MOORE, R.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GF_`.ORGIA

 

